PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/419,199
Filing Date: 30 Jan 2017
Appellant(s): ASCHERMANN et al.



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 26 May 2021 from which the appeal is taken have been modified by the advisory action dated 24 August 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-12, 19, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capturing a geometry of the guide blade to be maintained in its original state” (emphasis added). A common definition for “original” is “of, relating to, or constituting an origin or beginning: INITIAL” (Merriam-Webster). It is appreciated that the invention is drawn to a repair method for a guide blade “to be maintained” but it is unclear what is meant by original state. The “original” state could be interpreted as the guide blade in a like-new condition before being used. Alternatively, an “original” state 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, 14-17, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 7,797,828 B2).
Regarding claim 1, Beeson teaches a repair method for blades of a gas turbine (Title; Abstract), wherein the method comprises:
Providing at least one blade (10) to be maintained (Figs 1, 3; Col 4, Ln 15-21) (This step merely requires that a “blade to be maintained” is provided; Fig 3 depicts the “blade to be maintained” 10);
Capturing a geometry of the blade (10) to be maintained in its original state (Regarding “original state” - the Office notes the interpretation taken in the 112b rejection above, i.e. the state of the blade to be maintained prior to measuring and material application/machining. While it is appreciated that material is removed from the blade in a preliminary step, the blade is not yet 
Comparing the geometry captured by the at least one contactless measuring method to a predetermined desired geometry for a corresponding blade type (Col 5, Ln 11-16);
Calculating a target geometry for the blade to be maintained, which corresponds as closely as possible to the desired geometry, such that using optimization parameters, the desired geometry of the blade to be maintained is approximated at least in sections along its flow contour (Col 5, Ln 16-32);
Applying material (18) on the blade to be maintained (Col 5, Ln 37-41) and subsequently removing excess applied material by machine, such that the calculated target geometry is produced (Col 9, Ln 57-60);
The target geometry of the blade to be maintained being calculated in such a way and reestablished in such a way that a flow contour in a region of an A4 cross section (see line in annotated Fig 5 below) of the blade to be maintained approximates a flow contour of the desired geometry in the region of the A4 cross section, the A4 cross section being located along a connecting line between a rear edge region of a pressure side of a first blade (the blade more further front) and a central region of a suction side of an adjacent second blade (10) (annotated Fig 5; Col 7, Ln 1-17).

    PNG
    media_image2.png
    456
    503
    media_image2.png
    Greyscale

Examiner notes the material (18) is deposited onto the damaged blade as previously discussed in the “applying material” step. Since the material is calculated and reestablished onto the blade to the target geometry (which approximates, as close as possible, the original desired geometry of the blade), it follows that the flow contour in the region of the A4 cross section will just as closely approximate the flow contour in the region of the A4 cross section of the original desired geometry. As Beeson discloses “streamlines 31 and cross curves 33” which “extend from the top edge 14 to the hub 11 and from the leading edge 17 to the trailing edge 18” (Col 7, Ln 1-5), Beeson is considering the flow contour of a suction side of a first blade which is adjacent to the pressure side of a second blade. This meets the limitation of the region of the A4 cross section because this includes the connecting line between a rear edge region of a 
Beeson does not disclose that the repair method is explicitly performed on guide blades.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to translate the method of repairing the blade as taught by Beeson on a guide blade to yield the predictable results of an improved blade (see MPEP 2143(D)).
Regarding claim 3, Beeson further teaches application and removal of material
(18) are performed along a suction side of a flow contour of the blade from a front edge
up to a rear edge (14) of the blade (10) (Fig 4; Col 6, Ln 8-12). Noting the dashed line in
the annotated Figure 4 below, it can be appreciated that the material (18) is applied an
removed along the suction side (surface visible in Figure 4) from a front edge (the left
edge of blade 10) to a rear edge (the right edge of blade 10).

    PNG
    media_image3.png
    401
    471
    media_image3.png
    Greyscale

Regarding claim 4, Beeson further teaches removal of excess applied material
is carried out by automated milling and/or grinding and/or by another automated cutting
method (Col 9, Ln 12-17).
Regarding claim 7, Beeson further teaches application of material is carried out
as a function of captured actual geometry and of target geometry (Col 5, Ln 37-41).
Regarding claim 8, Beeson further teaches after application of material to the
blade, a further calibration is carried out to position the blade for removal of excess
applied material (Col 6, Ln 27-43).
Regarding claim 9, Beeson further teaches the desired geometry is an
approximation to an original geometry of the blade (Col 5, Ln 11-16).
Regarding claim 10, Beeson does not explicitly disclose the desired geometry is
an original geometry of the blade. Beeson however discloses the method repairs the
worn blade which is preferable compared to replacing the blade with a brand new one
(Col 2, Ln 6-13). Examiner is therefore interpreting that a new blade which comprises an
original geometry is desirable and a repaired blade can be obtained through the method
of Beeson. It therefore would have been obvious to one of ordinary skill in the art,
before the effective filing date of the claimed invention, to use the method of Beeson to
repair a damaged blade to an original geometry of the blade. See MPEP 2143(D) which
described the prima facie obviousness of using a known technique to a known device
ready for improvement to yield predictable results.
Regarding claim 11, Beeson teaches the desired geometry is determined by a
measuring method that can record and save measurement data (Col 5, Ln 5-7). Though
Beeson does not explicitly disclose measuring a like-new blade, it would have been

invention, to carry out this measuring method on a blade in like-new condition to
improve the damaged blade. See MPEP 2143(D) which describes the prima facie
obviousness of using a known technique to a known device ready for improvement to
yield predictable results.
Regarding claim 12, Beeson teaches the desired geometry can be derived from
design data of a blade (Col 5, Ln 5-7).
Regarding claim 14, Beeson further teaches the provided guide blade is taken
from a high-pressure turbine (Col 1, Ln 37-43).
Regarding claims 15 and 17, Beeson does not explicitly disclose the provided
blade is taken from a high-pressure turbine stage, which directly adjoins a combustion
chamber. However, Beeson teaches turbine engine components are known to suffer
damage from high pressure and high temperature environments (Col 1, Ln 37-43). It
therefore would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to use the method of Beeson a blade taken from a
high-pressure turbine stage which directly adjoins a combustion chamber. See
MPEP2143(C) which describes the prima facie obviousness of using a known technique
to improve similar devices in the same way.
Regarding claim 16, Beeson does not explicitly teach the method steps are
carried out repeatedly until all blades of a blade ring of a turbine stage are repaired.
However, it would have been obvious to one of ordinary skill in the art, before the
effective filing date of the claimed invention, to use the known technique of Beeson to
improve all the blades of the blade ring in the same way. See MPEP 2143(C) which

devices in the same way.
Regarding claim 19, Beeson further teaches the method is carried out by using
a repair system for maintaining turbine blades of a gas turbine, which system comprises
at least one receptacle unit, which is configured to hold at least one turbine blade to be maintained (Col 4, Ln 37-40);
at least one contactless measuring device, which is configured to capture the geometry of the turbine blade to be maintained (Col 4, Ln 49-51);
at least one automatic processing device, which is configured to apply material to the turbine blade to be maintained and/or to remove excess applied material (Col 5, Ln 37-41),
at least one computer unit (Col 1, Ln 7-11), which is configured to
 control the measuring device and/or the processing device (Col 4, Ln 49-51),
store a desired geometry of a corresponding turbine type in an assigned memory (Col 5, Ln 5-7),
 calculate a target geometry on the basis of optimization parameters and based on a comparison of actual geometry and desired geometry (Col 5, Ln 17-32),
control the processing device such that the target geometry of the turbine blade to be maintained is reestablished in at least one cross
sectional region with reference to the calculated optimization parameters (Col 5, Ln 37-41).
Regarding claim 22, Beeson further teaches the at least one contactless measuring method comprises an optical method (Col 5, Ln 2-5).
Regarding claim 23, Beeson further teaches the at least one contactless
measuring method comprises contactless 3D scanning (Col 5, Ln 2-5).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Beeson as applied to claim 1 above, and further in view of Fried (US 2010/0100793
A1).
Regarding claims 5-6, Beeson teaches limitations of claim 1 as discussed
above but does not explicitly disclose the application of the material is done by diffusion
soldering.
Fried teaches a method of repairing damaged areas in a metal component (Title;
Abstract). Fried teaches application of material is performed by diffusion
soldering ([0008]).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Beeson such that the
application of material is done via diffusion soldering as taught by Fried to result in a
high quality filling with high durability (see Fried, [0008]).
Claims 1, 3-4, 7-12, 14-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as
being unpatentable over Hu (7,699,944 B2) in view of Beeson.
Regarding claim 1, Hu teaches a repair method for guide blades of a gas
turbine (Col 3, Ln 10-17), wherein the method comprises:
Providing at least one guide blade (200) to be maintained (Fig 2; Col 3, Ln 29-31);
Applying material on the guide blade to be maintained (200) (Col 4, Ln 19-21) and subsequently removing excess applied material by machine, such that a target geometry is produced (Col 8, Ln 1-2).
Hu does not disclose steps comprising capturing an actual geometry of the guide blade, comparing the actual geometry captured, and calculating a target geometry for the guide blade to be maintained.
Beeson teaches a repair method of turbine blades (Title; Abstract) comprising the
steps of:
Capturing a geometry of the blade to be maintained in its original state with application of at least one contactless method (Col 4; Ln 49-61; Col 5, Ln 2-5);
Comparing the geometry captured by the at least one contactless measuring
method to a predetermined desired geometry for a corresponding blade
type (Col 5, Ln 11-16);
Calculating a target geometry for the blade to be maintained, which
corresponds as closely as possible to the desired geometry, such that using
optimization parameters, the desired geometry of the blade to be
maintained is approximated at least in sections along its flow contour (Col 5,
Ln 16-32).
The target geometry of the blade to be maintained being calculated in
such a way and reestablished in such a way that a flow contour in a region of
an A4 cross section (see line in annotated Fig 5 above) of the blade to be
maintained approximates a flow contour of the desired geometry in the region
of the A4 cross section, the A4 cross section being located along a

adjacent second blade (10) (annotated Fig 5 above, in combination with the explanation provided on pages 5-6 of the Answer; Col 7, Ln -17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that a contactless
measuring method is used to capture actual geometry of the blade, compare the actual
geometry to a predetermined desired geometry, and calculate a target geometry for the
blade as taught by Beeson. The method of Beeson is an improved method of repairing
degraded gas turbine engine components that can restore the approximate geometry,
dimension and desired properties of the graded gas turbine engine component and it is
less costly (see Beeson, Col 2, Ln 6-13).
Regarding claim 3, Hu does not explicitly disclose the location of the application
and removal of material.
Beeson teaches application and removal of material (18) are performed along a
suction side of a flow contour of the blade from a front edge up to a rear edge (14) of
the blade (10) (Fig 4; Col 6, Ln 8-12). Noting the dashed line in the annotated Figure 4
above, it can be appreciated that the material (18) is applied and removed along the
suction side (surface visible in Figure 4) from a front edge (the left edge of blade 10) to
a rear edge (the right edge of blade 10).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that it is performed
along a suction side of a flow contour of the blade from a front edge up to a rear edge

devices in the same way (MPEP 2131(C)).
Regarding claim 4, Hu further teaches removal of excess applied material is
carried out by automated milling and/or grinding and/or by another automated cutting
method (Col 8, Ln 1-2).
Regarding claim 7, Hu teaches limitations of claim 1 as discussed above, but
does not disclose steps comprising capturing an actual geometry of the guide blade,
comparing the actual geometry captured, and calculating a target geometry for the
guide blade to be maintained.
Beeson teaches application of material is carried out as a function of captured
actual geometry and of target geometry (Col 5, Ln 37-41).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that the application
of material is carried out as a function of captured actual geometry and of target
geometry as taught by Beeson as similarly discussed in claim 1 above.
Regarding claim 8, Hu teaches limitations of claim 1 as discussed above but
does not explicitly disclose a further calibration.
Beeson further teaches after application of material to the blade, a further
calibration is carried out to position the blade for removal of excess applied material
(Col 6, Ln 27-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that a further calibration is carried out to ensure a more efficiently repaired blade.
Regarding claim 9, Hu teaches limitations of claim 1 as discussed above but
does not explicitly disclose calculating a target geometry.
Beeson teaches the desired geometry is an approximation to an original
geometry of the blade (Col 5, Ln 11-16).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that the desired
geometry is an approximation to an original geometry as similarly discussed in claim 1
above.
Regarding claim 10, Hu further teaches the desired geometry is an original
geometry of the guide blade (Col 3, Ln 17-20).
Regarding claim 11, Hu and Beeson teach claim 9 as discussed above, and Hu does not explicitly disclose a measuring method.
Beeson teaches the desired geometry is determined by a measuring method that
can record and save measurement data (Col 5, Ln 5-7). Though Beeson does not
explicitly disclose measuring a like-new blade, it would have been obvious to one of
ordinary skill in the art, before the effective filing date of the claimed invention, to carry
out this measuring method on a blade in like-new condition to improve the damaged
blade. See MPEP 2143(D) which describes the prima facie obviousness of using a
known technique to a known device ready for improvement to yield predictable results.
Regarding claim 12, Hu teaches limitations of claim 10 as discussed above but
does not explicitly disclose the desired geometry can be derived from design data of a
blade.
Beeson teaches the desired geometry can be derived from design data of a

It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that the desired
geometry can be derived from design data of a blade as taught by Beeson in order to
yield a more efficiently repaired blade.
Regarding claim 14, Hu further teaches the provided guide blade is taken from
a high-pressure turbine (Col 1, Ln 13-29).
Regarding claims 15 and 17, Hu does not explicitly disclose the provided blade
is taken from a high-pressure turbine stage, which directly adjoins a combustion
chamber. However Hu teaches turbine engine components are known to suffer damage
from high pressure and high temperature environments (Col 1, Ln 30-41). It therefore
would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to use the method of Hu on a blade taken from a high-
pressure turbine stage which directly adjoins a combustion chamber. See
MPEP2143(C) which describes the prima facie obviousness of using a known technique
to improve similar devices in the same way.
Regarding claim 16, Hu does not explicitly teach the method steps are carried
out repeatedly until all blades of a blade ring of a turbine stage are repaired. However it
would have been obvious to one of ordinary skill in the art, before the effective filing
date of the claimed invention, to use the known technique of Hu to improve all the
blades of the blade ring in the same way. See MPEP 2143(C) which describes the
prima facie obviousness of using a known technique to improve similar devices in the
same way.
Regarding claim 19, Hu does not explicitly disclose a repair system.
Beeson teaches the method is carried out by using a repair system for maintaining turbine blades of a gas turbine, which system comprises
at least one receptacle unit, which is configured to hold at least one turbine blade to be maintained (Col 4, Ln 37-40);
at least one contactless measuring device, which is configured to capture the geometry of the turbine blade to be maintained (Col 4, Ln 49-51);
at least one automatic processing device, which is configured to apply material to the turbine blade to be maintained and/or to remove excess applied material (Col 5, Ln 37-41),
at least one computer unit (Col 1, Ln 7-11), which is configured to
control the measuring device and/or the processing device (Col 4, Ln 49-51),
store a desired geometry of a corresponding turbine type in an assigned memory (Col 5, Ln 5-7),
calculate a target geometry on the basis of optimization parameters and based on a comparison of actual geometry and desired geometry (Col 5, Ln 17-32),
control the processing device such that the target geometry of the turbine blade to be maintained is reestablished in at least one cross-sectional 
region with reference to the calculated optimization parameters (Col 5, Ln 37-41).
It would have been obvious to one of ordinary skill in the art, before the effective

Beeson, Abstract).
Regarding claim 21, Hu does not explicitly disclose material of the guide blade
is removed from the guide blade (Examiner notes in Figure 1, there is no removal step
before the applying step 104) thus meeting the claimed limitation that of substantially no
material of the guide blade to be maintained is removed from the guide blade.
Regarding claim 22, Hu does not explicitly disclose the repair system in the
method of repair.
Beeson teaches the at least one contactless measuring method comprises an
optical method (Col 5, Ln 2-5).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that the system of
Beeson is used in the repair process to reduce the costly manual processing (see
Beeson, Abstract).
Regarding claim 23, Hu does not explicitly disclose the repair system in the
method of repair.
Beeson further teaches the at least one contactless measuring method
comprises contactless 3D scanning (Col 5, Ln 2-5).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to modify the method of Hu such that the system of
Beeson is used in the repair process to reduce the costly manual processing (see
Beeson, Abstract).
 (2) Response to Argument
Appellant’s arguments will be presented in italics followed by Examiner’s Response.
In section III. B. 2.
Applicants respectfully disagree with the Examiner’s assessment in this regard and traverse this rejection. In particular, it is pointed out that claim 1 is drawn to a repair method for guide blades and recites that this method comprises inter alia “providing a guide blade to be maintained” and “capturing a geometry of the guide blade to be maintained in its original state”.
These recitations alone make it clear that claim 1 refers exclusively to a guide blade to be maintained, i.e., a guide blade which is damaged and is in need of repair, i.e., not to a guide blade in its original or “like-new” condition. A guide blade in its original or “like-new” condition apparently does not need any repair. This also makes it apparent that the “original state” recited in claim 1 is the original state of the damaged guide blade (guide blade to be maintained), i.e., the state before the repair process is started. In any event, the geometry of an original, “like-new” guide blade is most likely already known, making its capturing by a measuring method superfluous.
It also would not make sense to compare the captured geometry of the guide blade to be maintained to a predetermined desired geometry for a corresponding guide blade type if the guide blade to be maintained is the original, “like-new” guide blade because by definition, the geometry of the original, “like-new” guide blade is at least as good as the desired geometry of a corresponding guide blade type.
It is noted that in response to the above arguments, it is alleged at page 2 of the Advisory Action mailed on August 24, 2021 that according to Merriam-Webster, a definition for “original” is “of, relating to, or constituting an origin or beginning: INITIAL” and that the specification has defined “original state” as shown in Figure 1 and this term is described at page 9, lines 21-25 thereof to be before a certain number of operating hours. The Examiner appreciates that the invention is drawn to a repair method for a guide blade “to be maintained” but alleges that both a plain meaning and the meaning in light of the specification of “original” can be interpreted to refer to the blade in an initial state before it is needs to be maintained.
In response, it is pointed out again that instant claim 1 recites not merely the guide blade in its original state but rather recites the guide blade to be maintained (i.e., a damaged guide blade in need of repair) in its original state. In other words, the guide blade to be maintained in its original state is the guide blade to be maintained in its initial state at the beginning of the repair method, consistent with the definition of the term “original” in Merriam-Webster.
Examiner notes the only recitation of the term “original state” in light of the specification is found on Page 9, Ln 21-23. This “original state” is defined as what is seen in Fig 1, which is disclosed as a blade in “like-new” condition. 
As previously stated in the 112b rejection above, there are several ways to interpret the phrase “a guide blade to maintained in its original state”. The “original” state could be interpreted as the guide blade in like-new condition, before being used. While this seems to be consistent with the definition provided in the specification, it is inconsistent with the claim language, as a guide blade to be maintained would not be in an “original state” since it is damaged or needs repair. Alternatively, an “original” state could be interpreted as the guide blade to be maintained directly taken out of service. Finally, the “original” state could be interpreted as a state of the guide blade to be maintained before application of material to repair the guide blade. The phrase “original state” thus renders the metes and bounds of the claim indefinite.
The “guide blade to be maintained in its original state” has been interpreted as the guide blade provided prior to performing the repair steps of claim 1 (i.e. capturing, comparing, calculating, applying, and removing). 
In section III. C. 2. 
BEESON fails to teach that in the method disclosed therein the actual geometry of the blade to be maintained in its original state is captured with application of at least one contactless measuring method. Especially the passage in col. 4, lines 22-54 of BEESON makes it clear that it is not the geometry of the blade to be maintained in its original state (at the beginning of the repair method) that is captured, but rather the geometry of the blade after the removal of (damaged) material therefrom (after the beginning of the repair method).

Appellants further submit that BEESON fails to teach or suggest that the target geometry of a blade to be maintained is calculated in such a way and reestablished in such a way that a flow contour in a region of the A4 cross section of the blade to be maintained approximates a flow contour of the desired geometry in the region of the A4 cross section, the A4 cross section being located along a connecting line between a rear edge region of a pressure side of a first blade and a central region of a suction side of an adjacent second blade, as recited in instant claim 1. 
Apart from the fact that Fig. 5 of BEESON does not show guide blades, it is not seen that Fig. 5 of BEESON shows any specific distance between two adjacent blades.
Further, even if the Examiner’s allegations were (incorrectly) assumed to be of any merit, it is not seen that BEESON teaches or suggests that the target geometry of the blade to be maintained is calculated and reestablished in a region of the A4 cross section in such a way that a flow contour in a region of the A4 cross section of the blade to be maintained approximates a flow contour of the desired geometry in the region of the A4 cross section.
Examiner appreciates that Beeson does not explicitly disclose guide blades but rather rotor blades. As discussed previously in the Final Rejection of 26 May 2021 and Non-Final Rejection of 16 November 2020, guide blades and rotor blade have similar structure and it therefore would have been obvious to translate the method of Beeson to repair a guide blade. 
Furthermore, as seen in Figures 1 and 3-6, there are at least two blades adjacent to each other. Beeson further states “multiple such turbine airfoils 10 are positioned in adjacent circumferential position along the hub 11 or rotor disk” (Col 3, Ln 52-55). What is being defined as the A4 cross section is a connecting line between a rear edge region 
As the limitation regarding the region of the A4 cross section has been discussed, what is being claimed is “the target geometry is calculated in such a way and reestablished in such a way that a flow contour of the desired geometry… of the blade to be maintained approximates a flow contour of the desired geometry...” As Beeson teaches calculating a target geometry (Col 5, Ln 16-32) and applying material such that the target geometry is produced (Col 5, Ln 37-41), it is therefore interpreted that Beeson meets the claimed limitation since the flow contour of the blade is dependent on the surface of the blade and the calculation and application of target geometry is done on the surface of the blade.
In Section III. D. 2.
This rejection is respectfully traversed as well, for at least the reason that the rejection is based on the apparently incorrect (see above) assessment that BEESON renders obvious the method recited in instant independent claim 1. FRIED is unable to cure the noted deficiencies of BEESON, nor has the Examiner made any allegations to the contrary in this regard.

In Section III. E. 2.
Instant dependent claim 21 recites that substantially no material of the guide blade to be maintained is removed from the guide blade. In this regard, the Examiner alleges that HU does not disclose that material of the guide blade is removed and notes that in Figure 1 of HU, there is no removal step before the applying step, thus allegedly disclosing the recitation of claim 21.
Appellants respectfully disagree with the Examiner in this regard as well. In particular, the passage from col. 3, line 60 to col. 4, line 18 of HU states…The above passage of HU clearly states that the repair process disclosed therein may include removal of material from the blade to be repaired. This is an additional reason (i.e., in addition to the reasons set forth above) why HU in view of BEESON fails to render the subject matter of claim 21 obvious to one of ordinary skill in the art.
Examiner notes that there is no explicit teaching in the instant specification that substantially no material of the guide blade to be maintained is removed from the guide blade and is silent as to whether or not material is removed during the process of repair.
Furthermore, the cited text of HU is describing methods or processes that may be done prior to repair but are not explicitly required. In the cited portion, examples of cleaning and surface preparation are discussed, but it can be interpreted that this is not a “substantial” material of the guide blade. For if a “substantial” amount of material were removed from the guide blade, it is implied that Hu would disclose and require this in the method of repair.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Christine Bersabal/Examiner, Art Unit 3726   


/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726    

                                                                                                                                                                                                    /SUE LAO/
RQAS

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.